Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) 1-5 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 6/29/2022, with respect to claims 6-15 and 17 have been fully considered and are persuasive. The 35 U.S.C. Rejection of claims 6-15 and 17 has been withdrawn. 

DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:

For claim 17, Examiner believes this claim should be amended in the following manner:
The apparatus of claim 6, wherein the amended 3D model provides greater compatibility between the object and the intended treatment than the first 3D model.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (U.S. Patent Application Publication 2017/0310935 A1) in view of Lappas et al. (U.S. Patent Application Publication 2018/0093418 A1, hereinafter “Lappas”) and Boyle (U.S. Patent Application Publication 2019/0168305 A1).

For claim 1, Sinclair discloses a method of adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (disclosing a method for adjusting a digital 3D printable file with a digital 3D model as a three-dimensional representation of a component as an object to be manufactured in an additive manufacturing process (page 1/par. 4-5 and page 2/par. 15)), the method comprising: determining a processing operation to be applied to the object (determining a processing operation on the component as an adjustment of the component to address build errors present in the component as manufactured in the additive manufacturing process (page 2/par. 15)); and determining adjustment parameters for the tree-dimensional representation of the object based on implementation details of the processing operation (disclosing the determination of correct geometric parameters for adjusting the 3D printable file and the digital 3D model of the component to address the detected builder errors as implementation details of the processing operation (page 2/par. 15 and page 11/par. 120-122)); and adjusting the three-dimensional representation of the object based on the adjustment parameters (disclosing the 3D printable file and the digital 3D model of the component is adjusted based on correct geometric parameters for adjusting the component to address the detected build error (page 2/par. 15 and page 11/par. 120-122)).
Sinclair does not specifically disclose a processing operation as a post-processing operation to be applied to an object after creation of the object in an additive manufacturing process, determining a transformation based on details of the post-processing operation and adjusting based on the transformation. 
However, these limitations are well-known in the art as disclosed in Lappas.
Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted as a transformation to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235). Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the transformation is determined based on empirical data such as details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235). It follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object in accordance with a transformation based on details of a post-processing operation.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sinclair with the teachings of Lappas. Lappas is analogous art in dealing with a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses its adjustment of a geometric model is advantageous in compensating for deformations and changes in geometry from post-processing operations to appropriately manufacture a corresponding object (page 1/par. 7; page 32/par. 173 and pages 44-46/par. 231 and 235). Consequently, a PHOSITA would incorporate the teachings of Lappas into Sinclair for compensating for deformations and changes in geometry from post-processing operations to appropriately manufacture a corresponding object. 
Sinclair as modified by Lappas does not specifically disclose identifying a type of post-processing operation based on adjustment parameters.
However, these limitations are well-known in the art as disclosed in Boyle.
Boyle similarly discloses a system and method for forming an object to be manufactured in an additive manufacturing process (page 1/par. 4). Boyle likewise discloses the performance of post-manufacturing processes for adjusting an object that has been created by the additive manufacturing process (page 2/par. 21). Boyle explains the type of post-manufacturing processes are identified for selection to be performed on the object in accordance with parameter for adjusting the object (pages 5-6/par. 44-45 and pages 9-10/par. 69). It follows Sinclair and Lappas may be accordingly modified with the teachings of Boyle to identifying a type of its post-processing operation based on adjustment parameters.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Sinclair and Lappas with the teachings of Boyle. Boyle is analogous art in dealing with a system and method for forming an object to be manufactured in an additive manufacturing process (page 1/par. 4). Boyle discloses its identification of a type of post-manufacturing process is advantageous in appropriately adjusting an object to improve properties of the object after the object has been formed in an additive manufacturing process (page 2/par. 21 and pages 5-6/par. 44-45). Consequently, a PHOSITA would incorporate the teachings of Boyle into Sinclair and Lappas for appropriately adjusting an object to improve properties of the object after the object has been formed in an additive manufacturing process. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Sinclair as modified by Lappas and Boyle discloses wherein adjusting the three-dimensional representation of the object comprises adjusting the three-dimensional representation of the object to compensate for a change in geometry of the object due to the post-processing operation to be applied to the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object to appropriately compensate for a change in geometry from a post-processing operation).

For claim 3, depending on claim 1, Sinclair as modified by Lappas and Boyle discloses wherein adjusting the three-dimensional representation of the object comprises applying a thinning operation to the three-dimensional representation of the object (Sinclair discloses the adjusting of the 3D printable file and the digital 3D model of the component includes the application of a positive or negative offset to either thicken or thin the geometry of the 3D representation of the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional model to appropriately generate its amended model based on a post-processing operation such as trimming). 

For claim 16, depending on claim 1, Sinclair as modified by Lappas and Boyle discloses wherein adjusting the three-dimensional representation of the object comprises adjusting the three-dimensional representation of the object to promote compatibility between the object and the post-processing operation (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation to promote compatibility between the object and the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object to appropriately compensate for a change in geometry from a post-processing operation to promote compatibility between the object and the post-processing operation).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Lappas and Boyle further in view of Chun et al. (U.S. Patent Application Publication 2015/0142153 A1, hereinafter “Chun”).

For claim 4, depending on claim 1, Sinclair as modified by Lappas and Boyle does not disclose applying a surface texture to a surface of a three-dimensional representation of the object.
However, these limitations are well-known in the art as disclosed in Chun.
Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). It follows Sinclair, Lappas and Boyle may be accordingly modified with the teachings of Chun to apply a surface texture to a surface of its three-dimensional representation of its object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Sinclair, Lappas and Boyle with the teachings of Chun. Chun is analogous art in dealing with a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun discloses its use of a surface texture is advantageous in improving a build and quality of an object for manufacturing (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). Consequently, a PHOSITA would incorporate the teachings of Chun into Sinclair, Lappas and Boyle for improving a build and quality of an object for manufacturing. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 1, Sinclair as modified by Lappas, Boyle and Chun discloses wherein the post-processing operation to be applied to the object comprises an operation to apply a coating, plating, paint or dye to the object (Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2); Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47); and it follows Sinclair, Lappas and Boyle may be accordingly modified with the teachings of Chun to implement its post-processing operation as applying a coating to its object to improve the build and quality of its object).

Allowable Subject Matter
Claims 6-15 are allowed.
Claim 17 would be allowable if rewritten to address the claim objection discussed above in the Detailed Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613